Title: To George Washington from John Bolton, 8 May 1780
From: Bolton, John
To: Washington, George


          
            Sir
            Wethersfield [Conn.] May 8th 1780
          
          I have the honour to enclose to Your Excellency a Line from C——. At his earnest request I have lately had an interview with him at Setauket, who informs that C——Junr, who resides at N.Y., has of late declined assisting him. Even C. Senior grows timid, & thinks the intercourse had better be dropt for the present, & if any movements of Consequence should be in Contemplation he will renew his Services at any time. He wishes however to be informed of some Person at N.Y. whom he may Confidentially trust in the business. If Mr Duchie, or Mr Mullegan, have ever done any thing in this way, he would be obliged by a hint of it. C——informs that C——Junr has wrote Your Excellency some time ago that he proposed laying aside the business, for the present. C. Supposes that the Boat crossing at such regular periods has given Cause for suspicion, & for this reason would be Glad (if nothing

very important requires his attention in his former employment) not to have the Boat cross immediately—The next appointment is on the 25th of May inst., By which time I hope to be hond with a Line from Your Excellency on the Subject, that I may reply to C——by the aforesd Conveyance. I have the honour to be your Excellency’s most Obedt Servt
          
            Jno. Bolton
          
        